Order entered October 3, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01348-CV

                        IN RE SOUTHERN FOODS GROUP, LLC
                      AND DEAN TRANSPORTATION, INC., Relators

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07015-C

                                            ORDER
       The Court has before it relators’ petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses to the petition by October 14, 2013.


                                                       /s/   DAVID BRIDGES
                                                             JUSTICE